Citation Nr: 0820126	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-29 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to service-connected pulmonary fibrosis with 
obstructive pulmonary disease (now also claimed as asbestosis 
and chronic bronchitis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida, which denied the veteran's claim for 
entitlement to service connection for coronary artery 
disease.

In May 2008, a motion to advance this appeal on the docket, 
due to the appellant's age, was granted.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900 (c) (2007).


FINDINGS OF FACT

There is no competent medical evidence showing the veteran's 
coronary artery disease is a result of, or proximately due 
to, his service-connected pulmonary fibrosis with obstructive 
pulmonary disease (also claimed as asbestosis and chronic 
bronchitis).


CONCLUSION OF LAW

Coronary artery disease is not proximately due to, or 
aggravated by, service-connected pulmonary fibrosis with 
obstructive pulmonary disease (also claimed as asbestosis and 
chronic bronchitis).  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.310(a) 
(2007).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in September 2006 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until September 2006, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded a VA medical examination in January 
2007.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Court has also held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310.  
Under the revised section 3.310(b), the regulation provides 
that:

      Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310(b)).

The amended 38 C.F.R. § 3.310(b) clearly institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In addition, regulatory comments make 
clear that, ultimately, it is the veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity, and that it is not enough merely 
that an examiner concludes that there is "aggravation."  See 
71 Fed. Reg. 52,745 (Sept. 7, 2006). 

The veteran filed his claim for secondary service connection 
in September 2006.  Thus, his service connection claim was 
filed prior to the October 10, 2006, effective date of the 
revised regulation.  Consequently, the old law set forth in 
Allen is for application.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003. 

VA medical records reflect that, in April 2000, the veteran 
was diagnosed with a heart murmur.  A December 2001 VA 
medical record reflects the impression of mitral valve 
disease, post-surgical porcine bioprosthesis, coronary artery 
disease, post angioplasty with stent, and cardiac 
dysrhythmia, post surgical dual chamber pacemaker.  VA 
medical records reflect ongoing treatment records for the 
veteran's cardiac conditions.

A February 2004 VA medical record reflects as assessment of 
pulmonary fibrosis with an onset in 2004.  An April 2004 VA 
medical record shows mild obstructive changes, chronic 
obstructive pulmonary disease, and pulmonary fibrosis 
secondary to polio.  VA and private medical records show 
ongoing treatment for the veteran's pulmonary conditions.

A January 2007 VA examination report reflects that the 
veteran indicated that he had a history of coronary artery 
disease that was revealed by positive stress tests in 2000.  
The veteran stated that he had chest pain.  He stated that he 
developed a lage pleural effusion for which he was 
hospitalized with thoracostomy.  Review of the medical 
records by a VA physician in April 2000 showed that the 
veteran had a heart murmur and atypical chest pain, and an 
electrocardiogram (EKG) showed St/T wave changes.  A June 
2000 echocardiogram showed moderate mitral valve 
regurgitation and coronary artery bypass graft (CABG) times 
one vessel.  In September 2001, the veteran underwent a 
mitral valve repair but had arrythmia-atrial flutter 
perioperatively.  A dual chamber pacemaker was inserted 
subsequently.  The examiner noted that a February 2004 
medical record showed that the veteran had "new onset 
pulmonary fibrosis."  He underwent a work-up in April 2004 
which showed mild obstructive changes, chronic obstructive 
pulmonary disease, pulmonary fibrosis, secondary to polio.  
His pulmonary function test (PFT), lung volume and diffusion 
capacity of the lung for carbonmonoxide by the single breath 
method (DLCO) were normal.  The veteran stated that, at the 
time of the examination, his heart was stable with no 
arrythmia but he had increasing shortness of breath with mild 
exertion.  The examiner noted that the veteran had mild 
hypertension since 2000 and that he had constant fatigue, 
angina and dizziness more than once per month and dyspnea 
upon mild exertion.  He noted that the veteran had a cardiac 
history of coronary artery disease, CABG, mitral valve 
replacement and hypertension.  The diagnosis was coronary 
artery disease, mitral valve regurgitation status/post mitral 
valve regurgitation and a history of atrial flutter status 
post dual chamber pacemaker, all associated with 
cardiovascular disease. The examiner opined that it was less 
likely than not that the veteran's cardiovascular disease 
(coronary bypass) was secondary to his service-connected 
pulmonary fibrosis with obstructive pulmonary disease.  He 
further opined that his pulmonary fibrosis with obstructive 
pulmonary disease had not aggravated his cardiovascular 
disease (coronary bypass).  The examiner gave the rationale 
that the veteran's coronary artery disease was diagnosed in 
September 2001 while his pulmonary fibrosis was diagnosed in 
2004.  The examiner noted that the veteran's subjective 
pulmonary symptoms were shortness of breath and chest pain 
and that both may be related to the accumulation of fluid in 
the chest but not in the heart. The examiner observed that, 
based on medical literature, there is no direct relationship 
between coronary artery disease and asbestos.  The objective 
findings based on his echocardiogram revealed a normal 
ejection fraction of 60 percent and no pericardial effusion.

In March 2007, the veteran submitted an Internet Treaty 
regarding a study titled UCLA Study Links Pulmonary Fibrosis 
to Coronary Artery Disease.  In this regard, the study 
reveals there is some correlation between pulmonary fibrosis 
and coronary artery disease.  

After review of the entire record, the Board finds the 
preponderance of the evidence to be against the award of 
service connection for coronary artery disease as secondary 
to service-connected pulmonary fibrosis with obstructive 
pulmonary disease (now also claimed as asbestosis and chronic 
bronchitis).  None of the examiners who have treated the 
veteran's cardiac or pulmonary conditions have linked any of 
his cardiac conditions to his pulmonary disability.  In fact, 
the January 2007 VA examiner opined that the veteran's 
cardiovascular disease (coronary bypass) was less likely than 
not secondary to his service-connected pulmonary fibrosis 
with obstructive pulmonary disease and that his pulmonary 
fibrosis with obstructive pulmonary disease had not 
aggravated his cardiovascular disease (coronary bypass), 
since the veteran's coronary artery disease was diagnosed in 
September 2001 while his pulmonary fibrosis was diagnosed in 
2004.  

Without competent medical evidence linking the veteran's 
coronary artery disease to his service-connected pulmonary 
fibrosis with obstructive pulmonary disease, there is no 
basis upon which to grant service connection.  The Board 
acknowledges the medical study submitted by the veteran that 
links pulmonary fibrosis to coronary artery disease.  In this 
case, such studies are not dispositive of the matter under 
consideration.  Even if they were, the Board does not assign 
this type of evidence much weight.  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional, which is 
not the case here.  Mattern v. West, 12 Vet. App. 222, 228 
(1999).

The veteran has asserted that his cardiac conditions are 
related to his pulmonary disability.  However, as a layperson 
without medical expertise, he is not competent to render an 
opinion regarding medical diagnosis or medical opinion on 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Overall, the preponderance of the evidence is 
against the veteran's claim, and service connection for 
coronary artery disease as secondary to service-connected 
pulmonary fibrosis with obstructive pulmonary disease (now 
also claimed as asbestosis and chronic bronchitis) must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).





ORDER

Service connection for coronary artery disease as secondary 
to service-connected pulmonary fibrosis with obstructive 
pulmonary disease (now also claimed as asbestosis and chronic 
bronchitis) is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


